                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Weston J. Stow

    v.                              Civil No. 18-cv-1108-LM

Stephen Sloper, et al.

                             O R D E R

    After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated January 3, 2020.      Plaintiff Weston Stow has

filed a “Motion to Amend the Complaint” (doc. no. 7).      If I

allowed Mr. Stow’s proposed amendments to the complaint, those

amendments would not alter my approval of the Magistrate Judge’s

Report and Recommendation (doc. no. 4).     See Mulder v. Kohl’s

Dep’t Stores, Inc., 865 F.3d 17, 20 (1st Cir. 2017) (court may

deny leave to amend complaint when the proposed amended

complaint is futile, in that it would not state a claim upon

which relief might be granted).   The motion to amend complaint

(doc. no. 7) is denied.

    This action is dismissed in its entirety, and the clerk is

directed to enter judgment and close this case.

    SO ORDERED.

                               __________________________
                               Landya McCafferty
                               United States District Judge

March 27, 2020
cc: Weston J. Stow, pro se
